DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu (US PG-Pub No.: 2021/0217829 A1, hereinafter, “Hsu”).
Regarding claim 1, Hsu discloses an electroluminescent element (see Hsu, FIG. 1) comprising:
a first light emitting element (Sp1+Sp2, FIG. 1) provided with a first light emitter (Sp1) emitting light of a first color (red, ¶ [0041]) and a second light emitter (Sp2) emitting light of a second color (green, ¶ [0041]) different from the first color (red), the first light emitter (Sp1) and the second light emitter (Sp2) being disposed to be adjacent to each other (FIG. 1); and
a second light emitting element (Sp3, FIG. 1) provided with a third light emitter (Sp3) disposed to overlap the first light emitter (Sp1) and the second light emitter (Sp2) and emitting light of a third color (blue, ¶ [0041]) different from the first color (red) and the second color (green),
wherein light of the first color (red) and the second color (green) emitted from the first light emitting element (Sp1+Sp2) is emitted through the second light emitting element (Sp3, FIG. 1).

Regarding claim 2, Hsu discloses the electroluminescent element of claim 1, wherein the first light emitting element (Sp1+Sp2) includes a first electrode (30, ¶ [0036]) disposed on a first surface (bottom surface) of the first and second light emitters (Sp1 and Sp2), and a second electrode (bottom layer of 60, ¶¶ [0036] and [0088]) disposed on a second surface (top surface) opposite to the first surface (bottom surface) of the first and second light emitters (Sp1 and Sp2) so as to face the first electrode (30); the second light emitting element (Sp3) includes a third electrode (top layer of 60, ¶ [0086]) disposed on a first surface (bottom surface) of the third light emitter (Sp3), and a fourth electrode (80, ¶ [0036]) disposed on a second surface (top surface) opposite to the first surface (bottom surface) of the third light emitter (Sp3) so as to face the third electrode (80); and the second electrode (bottom layer of 60) and the third electrode (top layer of 60) are adhered to each other (¶ [0086]).

Regarding claim 8, Hsu discloses the electroluminescent element of claim 1, wherein the first light emitting element (Sp1 and Sp2) and the second light emitting element (Sp3) are adhered to each other by a transparent conductive adhesive (60 can be taken as a transparent conductive adhesive).

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Youn et al. (US PG-Pub No.: 2019/0189969 A1, hereinafter, “Youn”).
Regarding claim 11, Youn discloses an electroluminescent element (see Youn, FIG. 3) comprising:
a first light emitting element (1st EML, FIG. 3) provided with a first light emitter (1st EML(G), FIG. 3) emitting light of a first color (green), and a second light emitter (1st EML(B)) emitting light of a second color (blue) different from the first color (green), the first light emitter (green) and the second light emitter (blue) being disposed to be adjacent to each other (FIG. 3); and
a second light emitting element (2nd EML(B), FIG. 3) provided with a third light emitter (2nd EML(B) above 1st EML (G)) disposed to overlap the first light emitter (1st EML (G)) and emitting light of the second color (blue), and a fourth light emitter (2nd EML (B) above 1st EML (B)) disposed to overlap the second light emitter (1st EML (B)) and emitting light of a third color (blue), the third light emitter (2nd EML (B) above 1st EML (G)) and the fourth light emitter (2nd EML (B) above 1st EML (B)) being disposed to be adjacent to each other (FIG. 3),
wherein light emitted from the first light emitting element (1st EML) is emitted through the second light emitting element (2nd EML (B), FIG. 3).

Regarding claim 12, Youn discloses the electroluminescent element of claim 11, wherein the first light emitting element (1st EML) includes a first electrode (E2+E3) disposed on a first surface (bottom) of the first and second light emitters (1st EML (G) and 1st EML (B)), and a second electrode (N-type CGL, ¶ [0090]) disposed on a second surface (top) opposite to the first surface (bottom) of the first and second light emitters (1st EML (G) and 1st EML (B)) so as to face the first electrode (E2+E3), the second light emitting element (2nd EML (B)) includes a third electrode (P-type CGL, ¶ [0090]) disposed on a first surface (bottom) of the third and fourth light emitters (2nd EML(B) above 1st EML (G) and 1st EML (B)), and a fourth electrode (600, ¶ [0044]) disposed on a second surface (top) opposite to the first surface (bottom) of the third and fourth light emitters (2nd EML(B) above 1st EML (G) and 1st EML (B)) so as to face the third electrode (P-type CGL); and the second electrode (N-type CGL) and the third electrode (P-type CGL) are adhered to each other (¶ [0090]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US PG-Pub No.: 2021/0217829 A1, hereinafter, “Hsu”), as applied to claim 1 above, and further in view of Park et al. (US PG-Pub No.: 2014/0054556 A1, hereinafter, “Park”).
Regarding claim 10, Hsu discloses an electroluminescent display device comprising: a scan line (¶ [0062]) and a data line (D, ¶ [0059]) disposed to cross each other (FIG. 6); a switching thin film transistor (Ms1, ¶ [0059]) that switches a data signal supplied through the data line (D) in response to a scan signal supplied through the scan line (FIG. 6); a driving thin film transistor (Md1, ¶ [0059]) that supplies a driving current; and the electroluminescent element of claim 1 and emitting light according to the driving current (FIG. 6).
Hsu is silent regarding a storage capacitor that stores the data signal output from the switching thin film transistor as a data voltage; a driving thin film transistor that supplies a driving current according to the data voltage stored in the storage capacitor.
Park, however, discloses an electroluminescent element (see park, FIG. 1), comprising a storage capacitor (StgC, FIG. 1) that stores a data signal output from a switching thin film transistor (Str, FIG. 1) as a data voltage; a driving thin film transistor (DTr, FIG. 1) that supplies a driving current according to the data voltage stored in the storage capacitor (StgC, FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a storage capacitor that stores the data signal output from Hsu’s switching thin film transistor as a data voltage; a driving thin film transistor that supplies a driving current according to the data voltage stored in the storage capacitor, as taught by Park, in order to maintain the gate voltage constant (¶ [0014]).

Allowable Subject Matter
Claims 16-21 are allowed.
Claims 3-7, 9, and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 16, in particular, a second light emitting element provided with a second light emitter disposed to overlap the first light emitter and the color filter layer and emitting light of a fourth color different from the first to third colors, wherein light emitted from the first light emitting element is emitted through the color filter layer and the second light emitting element. Therefore, claim 16 is allowable. Accordingly, claims 17-21 are allowable as they depend upon claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIA L CROSS/           Primary Examiner, Art Unit 2892